            Case 2:20-cv-01324-JCM-EJY Document 27 Filed 04/06/21 Page 1 of 2



     ROBERT K. PHILLIPS, ESQ.
 1
     Nevada Bar No. 11441
 2   MEGAN E. WESSEL, ESQ.
     Nevada Bar No. 14131
 3   LATISHA ROBINSON, ESQ.
     Nevada Bar No. 15314
 4   PHILLIPS, SPALLAS & ANGSTADT LLC
     504 South Ninth Street
 5
     Las Vegas, Nevada 89101
 6   P: (702) 938-1510
     E: rphillips@psalaw.net
 7      mwessel@psalaw.net
        lrobinson@psalaw.net
 8
     Attorneys for Defendant
 9
     Walmart Inc.
10
                                  UNITED STATES DISTRICT COURT
11
                                           DISTRICT OF NEVADA
12
      JESSICA LIS,                                      Case No.: 2:20-cv-01324-JCM -EJY
13

14                         Plaintiff,                   STIPULATION AND [PROPOSED]
      vs.                                               ORDER FOR SETTLEMENT
15                                                      CONFERENCE
      WALMAR INC. and DOES I through X,
16    inclusive,

17                         Defendant(s).

18

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///


                                                  -1-
          Case 2:20-cv-01324-JCM-EJY Document 27 Filed 04/06/21 Page 2 of 2



 1          Plaintiff JESSICA LIS (hereinafter “Plaintiff”) and Defendant WALMART INC. (hereinafter
 2   “Defendant” or “Walmart”), by and through their respective counsel of record, do hereby stipulate and
 3   request that the Court set this matter for settlement conference before a United States Magistrate Judge
 4   pursuant to Local Rule 16-5. The parties respectfully request that the Court issue an order scheduling a
 5   settlement conference between the parties in this matter
 6
     DATED this 6th day of April, 2021.                   DATED this 6th day of April, 2021.
 7

 8   TINGEY & TINGEY                                      PHILLIPS, SPALLAS & ANGSTADT LLC

 9
     /s/ Justin L. Dewey                                  /s/ Latisha Robinson
10                                                        ____________________________________
     BRUCE D. TINGEY, ESQ.                                ROBERT K. PHILLIPS, ESQ.
11   Nevada Bar No. 5151                                  Nevada Bar No. 11441
     JUSTIN L. DEWEY, ESQ.                                MEGAN E. WESSEL, ESQ.
12   Nevada Bar No. 14508                                 Nevada Bar No. 14131
     2001 W. Charleston Blvd.                             LATISHA ROBINSON, ESQ.
13
     Las Vegas, NV 89102                                  Nevada Bar No. 15314
14                                                        504 South Ninth Street
     Attorneys for Plaintiff                              Las Vegas, NV 89101
15   Jessica Lis
16                                                        Attorneys for Defendant
                                                          Walmart Inc.
17

18          IT IS SO ORDERED that the Stipulation and Order for Settlement Conference (ECF
            No. 26) is GRANTED.
19

20          IT IS FURTHER ORDERED that the Court will issue a separate order setting the
            settlement conference.
21

22

23                                                        _____________________________________
                                                          UNITED STATES MAGISTRATE JUDGE
24
                                                                   April 6, 2021
25                                                        DATED:____________________________

26
27

28


                                                    -2-
